     Case 2:12-cr-00032-WKW-WC Document 111 Filed 08/21/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

UNITED STATES OF AMERICA                )
                                        )
       v.                               ) CASE NO. 2:12-CR-32-WKW
                                        )             [WO]
TERRY DON NORTHCUTT                     )

                                    ORDER

      Upon consideration of Defendant’s pro se motion for reconsideration (Doc. #

110), it is ORDERED that the Government shall file a response to the motion on or

before September 11, 2020.

      DONE this 21st day of August, 2020.

                                          /s/ W. Keith Watkins
                                     UNITED STATES DISTRICT JUDGE
